EXHIBIT 10.13
MSD
SPECIAL SEPARATION PROGRAM
FOR
“SEPARATED RETIREMENT ELIGIBLE” EMPLOYEES
Eligible Employees: Employees of Merck Sharp & Dohme Corp. (and certain of its
subsidiaries) who are not subject to a collective bargaining agreement and:
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between January 1, 2009 and December 31, 2011; and
(2) who on the Separation Date are

•   at least age 55 with at least 10 years of Credited Service; or   •   at
least age 65

Effective Date: As of November 3, 2009
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009





--------------------------------------------------------------------------------



 



This document summarizes the benefits for which a “Separated Retirement Eligible
Employee” may be eligible under the Special Separation Program and other
employee benefit plans and programs of Merck Sharp & Dohme Corp. (“MSD”). Unless
otherwise noted below, the terms and conditions of MSD’s employee benefit plans
and programs applicable on an employee’s termination of employment from the
Employer are as described in the applicable sections of the current MSD Benefits
Book (and applicable summaries of material modification) previously provided to
you or provided to you with this Brochure, as such plans and programs (and the
applicable sections of the MSD Benefits Book) may be amended from time to time.
(A copy of the applicable sections of the MSD Benefits Book (and applicable
summaries of material modification) can be obtained on line at
http://hr.merck.com or www.merck.com/benefits or by calling the Merck Benefits
Service Center at 1-800-666-3725). However, to the extent that the terms below
differ from those described in the applicable sections of the current MSD
Benefits Book (and applicable summaries of material modification), this
communication constitutes a summary of material modifications and should be kept
with that book.
“Separated Retirement Eligible Employees” are certain nonunionized employees of
the Employer
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between January 1, 2009 and December 31, 2011; and
(2) who as of their last day of employment with the Employer (the “Separation
Date”), are

  •   at least age 55 and have at least 10 years of Credited Service (as defined
in the Retirement Plan); or     •   at least age 65.

Separated Retirement Eligible Employees are only those employees who are
designated by MSD as “Separated Retirement Eligible Employees.” “Separated
Retirement Eligible Employees” do not include employees who terminate employment
in any way that does not constitute a Separation From Service (as defined in the
Separation Benefits Plan) as determined by MSD, including employees who resign
for any reason. Benefits described in this Brochure only apply to Separated
Retirement Eligible Employees and do not apply to any other employees of Merck
or its subsidiaries or affiliates, including the Employer.
If you have been designated as a Separated Retirement Eligible Employee, MSD
will provide you with a separation letter (the “Separation Letter”) that will
describe the Special Separation Program benefits for which you are eligible and
will include a release of legal claims against Merck and its subsidiaries and
affiliates, including the Employer, and may also include other terms, such as
non-solicitation and non-competition provisions, as MSD in its sole discretion
decides to include. In order to receive the benefits under the Special
Separation Program, you must sign and return the Separation Letter by the date
stated in the
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

2



--------------------------------------------------------------------------------



 



letter (the “Separation Letter Return Date”) and, if a revocation period is
applicable to you, not revoke the letter within the revocation period.
Special Separation Program
All benefits under this Special Separation Program are contingent upon the
Separated Retirement Eligible Employee signing (and, if a revocation period is
applicable, not revoking) the Separation Letter. They consist of:

  •   Separation Pay     •   Outplacement Services     •   Eligibility for
continued medical and dental benefits (for employees not otherwise eligible for
retiree medical and dental benefits)     •   Rule of 85 Transition Benefit under
the Retirement Plan (for those who would have attained it within two years of
their Separation Dates)     •   Eligibility for a special payment in lieu of an
AIP/EIP bonus for the performance year in which his or her Separation Date
occurs     •   Eligibility for extended use of the day care center

Separation Pay and Outplacement Benefits are described in the Separation Plan
SPD distributed with this Brochure.
This Brochure describes:

•   additional benefits offered under the Special Separation Program that are
not described in the Separation Plan SPD:

  o   eligibility for the Rule of 85 Transition Benefit under the Retirement
Plan     o   eligibility for continued medical and dental benefits for employees
who are not otherwise eligible for retiree medical and dental benefits; and    
o   eligibility for extended use of the day care center, if applicable.

•   benefits for those Separated Retirement Eligible Employees who do not sign,
or, if a revocation period is applicable to them, who sign and later revoke, the
Separation Letter; and   •   terms and conditions of certain Merck or MSD
benefit plans and programs as they apply to any separated employee without
regard to whether they sign the Separation Letter.

Retirement Plan – Rule of 85 Transition Benefit
If You Do Not Sign the Separation Letter
You are eligible to retire under the terms of the Retirement Plan. As a
Separated Retirement Eligible Employee, you will be considered to have retired
from active
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

3



--------------------------------------------------------------------------------



 



service for Retirement Plan purposes on your Separation Date (even if the
Separation Date is not the first day of a month). Your benefit from the
Retirement Plan will be based on the Credited Service accrued as of your
Separation Date and will be payable on the first day of the month following age
65 (or, if you are at least 65 on your Separation Date, on the first day of the
month following your Separation Date). However, you can begin to receive your
benefits on the first day of any month after you reach age 55. If you commence
your benefit at or after age 55 but before age 62, the benefit will be reduced.
This reduction reflects that payments are made earlier and for a longer period
of time. The reduction for “retirees” is 0.25% for each month (i.e., 3% for each
year that benefit payments begin before age 62). The reduction is much less than
the actuarial reduction that applies to “terminated vested” participants. You
will not receive the “Rule of 85 Transition Benefit” unless you are eligible for
the Rule of 85 Transition Benefit as described below.
Death. If you die after your Separation Date but before you begin to receive
your benefits from the Retirement Plan, your spouse (or estate in the case of
any unmarried participant) will receive an annuity or a lump sum. The lump sum,
according to the plan factors in effect as they change from time to time, is
based on your age 65 accrued benefit, reduced .25% per month before age 62 that
your death occurs. Then the benefit is calculated as though you had elected a
joint and 100% survivor annuity with your spouse (if you’re unmarried, as though
you had a spouse the same age as you) on the day before you died. The lump sum
is the actuarial equivalent of just the 100% survivor portion of the
benefit—that is, taking into account your death. The annuity or lump sum is
payable only after your spouse (or administrator of your estate) applies for the
benefit.
Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.
If any portion of your benefit is from a different plan, such as the Retirement
Plan for Hourly Employees of MSD, there is an offset which reduces the benefit
from the Retirement Plan. The aggregate lump sum benefit payable from two
different plans generally differs slightly from a lump sum payable from only one
plan (especially if different interest rate methodologies apply).
Special Separation Program – Rule of 85 Transition Benefit – If You Sign the
Separation Letter
As described above in the paragraph “If You Do Not Sign the Separation Letter,”
you are eligible to retire under the terms of the Retirement Plan. Under the
Special Separation Program, if you would have qualified for the Rule of 85
Transition Benefit within two years of your Separation Date, the Rule of 85
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

4



--------------------------------------------------------------------------------



 



Transition Benefit will be paid to you under special provisions under the
Retirement Plan. The Rule of 85 Transition Benefit will be payable upon
commencement of your pension benefits, even if the date of commencement of
pension benefits is earlier than the date you would otherwise have qualified for
the Rule of 85 Transition Benefit.
The Rule of 85 Transition Benefit is fully described in the Salaried Retirement
Plan section of the current MSD Benefits Book (and applicable summaries of
material modification). In general, the Rule of 85 was phased out in July of
1995. It had provided that an employee whose employment terminated after age 55,
and whose age and service equaled at least 85, would be eligible for an
unreduced age 65 benefit instead of the normal early retirement subsidy (i.e., a
3% per year reduction for every year the benefit begins prior to age 62). The
Rule of 85 Transition Benefit preserved 100% of the Rule of 85 for any employee
who was 50 or older in July of 1995, with 90% preserved for then 49 year old
employees, etc. No benefit was preserved for employees then 40 or younger.
You are eligible for the Rule of 85 Transition Benefit under the Special
Separation Program, if you would have reached the Rule of 85 Transition Benefit
within two years of your Separation Date. In other words, this enhancement
applies if on your Separation Date the sum of your age and Credited Service is
at least 81.
For example, assume a Separated Retirement Eligible Employee was born June 30,
1951. On July 1, 1995, this employee was 44, so 40% of her Rule of 85 Transition
benefit was preserved. Assume further that her Separation Date is January 1,
2009 and that she then has exactly 26 years of Credited Service. If her
employment had continued, she would have been entitled to the Rule of 85
Transition Benefit as of October 1, 2009 (her age and service as of that date
would have equaled 85). Therefore, this employee would receive the Rule of 85
Transition Benefit (i.e., 40% of the Rule of 85 Transition Benefit) when her
benefits from the Retirement Plan begin, because October 1, 2009, is less than
two years from her Separation Date of January 1, 2009.
On the other hand, assume instead that a Separated Retirement Eligible
Employee’s age and Credited Service as of his Separation Date add up to less
than 81. He is not eligible for the Rule of 85 Transition Benefit under the
Special Separation Program because he would not have been entitled to the Rule
of 85 Transition Benefit within two years of his Separation Date.
The special provisions in the Retirement Plan are subject to certain
discrimination tests under tax laws. Our actuaries have reviewed data on a
preliminary basis and concluded that these special provisions satisfy those
tests, under most scenarios. However, if the provisions in practice happen to
fail the tests, the benefits described here will be made, to the extent
necessary, from
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

5



--------------------------------------------------------------------------------



 



MSD assets outside the Retirement Plan. Benefits from the Retirement Plan have
tax advantages that payments outside it do not. You will be notified as soon as
possible if this provision affects you.
Split Election. Separated Retirement Eligible Employees whose pension benefits
are payable in part from the Supplemental Retirement Plan who wish to make an
election with respect to the retirement benefits under that plan may do so in
accordance with that plan by contacting the Support Center at 1-866-MERCK-HD
(1-866-637-2543) to request the appropriate paperwork if eligible.
Medical (including Prescription Drug) and Dental
If You Are Eligible For Retiree Healthcare Benefits under the Current Terms of
the Merck Medical and Dental Plans
If, as of your Separation Date, you are eligible for retiree healthcare (medical
and dental) benefits under the terms of MSD’s medical and dental plans, whether
you sign the Separation Letter or not, you will be eligible to select retiree
healthcare coverage under MSD’s plans (as they may be amended from time to time)
as of the first day of the month after your Separation Date (even if your
Separation Date is not the first day of a month). Your active employee coverage
will continue to the end of the month in which your Separation Date occurs. Your
retiree healthcare benefits will commence as of the first of the month following
your Separation Date (“Retiree Healthcare Commencement Date”).
You will be automatically enrolled in retiree dental under the comprehensive
coverage option and in retiree medical coverage under the same coverage option
in which you were enrolled as an active employee on the day before your Retiree
Healthcare Commencement Date, provided that coverage option is available to you
as a retiree; if that medical coverage option is not available, you will be
automatically enrolled in the plan’s default option (currently the Merck PPO
option if your address is within the network coverage area, otherwise the Merck
80/20 Out of Area option). Coverage under your retiree medical and dental
coverage will also automatically continue for your eligible dependents who were
your covered dependents under the applicable plans on the day before your
Retiree Healthcare Commencement Date.
You are permitted to add eligible dependents or drop covered dependents and/or
change medical coverage options retroactive to the date your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively.
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

6



--------------------------------------------------------------------------------



 



Note that only those eligible dependents who are your “Dependents of Record” as
of your Retiree Healthcare Commencement Date can be eligible for dependent
coverage under your retiree healthcare coverage. Be sure to register your
eligible dependents as “Dependents of Record” with the Merck Benefit Service
Center within 30 days after your Retiree Healthcare Commencement Date. If an
eligible dependent is not timely registered as your “Dependent of Record”,
he/she will never be eligible for dependent coverage under your MSD retiree
healthcare coverage. Eligible dependents who are your covered dependents on your
Retiree Healthcare Commencement Date, are automatically registered as Dependents
of Record.
You can “opt-out” of retiree coverage, but note that your ability to re-enroll
for coverage is generally limited to annual open enrollment (with the following
January 1 as the re-enrollment effective date); mid-year enrollment is available
only if you are covered under and lose other coverage and you contact the Merck
Benefit Service Center to re-enroll in MSD retiree coverage within 30 days of
the loss of your other coverage.
You must pay the applicable premiums for retiree healthcare coverage beginning
on your Retiree Healthcare Commencement Date. You will receive an invoice from
Fidelity that indicates the premium due for your retiree coverage. If you fail
to pay the premium required for retiree healthcare coverage in the time and
manner specified on the invoice, you will be deemed to have opted out of
coverage and your ability to re-enroll is limited as described above.
For purposes of determining the retiree medical and dental premiums, a Separated
Retirement Eligible Employee

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on MSD’s records (from age 40 for those subject to
the “Rule of 88”; all adjusted service for those subject to the “Rule of 92”) as
of his/her Separation Date; and     •   will pay premiums for medical coverage
in accordance with the premium schedule for the “Rule of 92” or the “Rule of
88”, as applicable, in effect on his/her Retiree Healthcare Commencement Date,
as the premium schedule may be amended from time to time.

      To determine whether the “Rule of 92” or the “Rule of 88” applies to you
and to see the premiums applicable to those schedules, see the Reference Library
on Fidelity’s netbenefits website.

Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

7



--------------------------------------------------------------------------------



 



You are eligible for retiree healthcare benefits if, as of your Separation Date,
you are at least age 55 and:

  •   have at least 10 years of service with the Employer after age 40; or     •
  (i) were an employee of the Employer on January 1, 2003 (and the Employer was
a subsidiary of MSD (formerly Merck & Co., Inc.) on that date), (ii) have not
had a break in service since January 1, 2003, and (iii) have at least 10 years
of Credited Service (as defined in the Retirement Plan); or     •   (i) had a
break in service with the Employer after age 45 and before April 1, 2002 (and
the Employer was a subsidiary of MSD (formerly Merck & Co., Inc.) on that date),
(ii) had returned to work before April 1, 2002 and were employed on that date,
(iii) have not had a break in service since April 1, 2002, and (iv) have
10 years of Credited Service (as defined in the Retirement Plan).

If You Are Not Eligible For Retiree Healthcare Benefits
If You Are Not Eligible For Retiree Healthcare Benefits — If You Do Not Sign the
Separation Letter
If you are not eligible for retiree healthcare benefits and do not sign the
Separation Letter (or if a revocation period is applicable to you, you revoke
the Separation Letter), your medical and dental coverage options in effect on
your Separation Date will continue under the normal provisions of MSD’s medical
and dental plans (as they may be amended from time to time) until the end of the
month in which your Separation Date occurs; provided, however, if your
Separation Date occurs on or before December 31, 2009, such coverage will
continue until the end of the month following the month in which your Separation
Date occurs. At the end of that period, you will be eligible to elect to
continue your coverage in accordance with COBRA for up to 18 months from your
Separation Date. If you have no medical and/or dental coverage under MSD’s
medical and dental plans on your Separation Date, you will not have medical
and/or dental coverage, as applicable, after your Separation Date nor will you
be eligible to elect such coverage under COBRA.
Special Separation Program – If You Are Not Eligible For Retiree Healthcare
Benefits and Have at Least 9 Years of Credited Service — If You Sign the
Separation Letter
If, on your Separation Date, you (i) are at least age 55 and, (ii) have at least
9 years of Credited Service (as defined in the Retirement Plan), (iii) are not
eligible for retiree healthcare benefits (see the section “If You Are Eligible
for Retiree Healthcare Benefits under the Current Terms of MSD’s Medical and
Dental
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

8



--------------------------------------------------------------------------------



 



Plans,“ above), and (iv) sign the Separation Letter (and if a revocation period
is applicable to you, do not revoke the Separation Letter), then, under the
Special Separation Program, you will be eligible to select retiree healthcare
coverage under MSD’s plans (as they may be amended from time to time) as of the
first day of the month after your Separation Date (even if your Separation Date
is not the first day of a month). Your active employee coverage will continue to
the end of the month in which your Separation Date occurs. Your retiree
healthcare benefits will commence as of the first of the month following your
Separation Date (“Retiree Healthcare Commencement Date”).
You will be automatically enrolled in retiree dental under the comprehensive
coverage option and in retiree medical coverage under the same coverage option
in which you were enrolled as an active employee on the day before your Retiree
Healthcare Commencement Date, provided that coverage option is available to you
as a retiree; if that medical coverage option is not available, you will be
automatically enrolled in the plan’s default option (currently the Merck PPO
option if your address is within the network coverage area, otherwise the Merck
80/20 Out of Area option). Coverage under your retiree medical and dental
coverage will also automatically continue for your eligible dependents who were
your covered dependents under the applicable plans on the day before your
Retiree Healthcare Commencement Date.
You are permitted to add eligible dependents or drop covered dependents and/or
change medical coverage options retroactive to the date your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively.
Note that only those eligible dependents who are your “Dependents of Record” as
of your Retiree Healthcare Commencement Date can be eligible for dependent
coverage under your retiree healthcare coverage. Be sure to register your
eligible dependents as “Dependents of Record” with the Merck Benefit Service
Center within 30 days after your Retiree Healthcare Commencement Date. If an
eligible dependent is not timely registered as your “Dependent of Record”,
he/she will never be eligible for dependent coverage under your MSD retiree
healthcare coverage. Eligible dependents who are your covered dependents on your
Retiree Healthcare Commencement Date, are automatically registered as Dependents
of Record.
You can “opt-out” of retiree coverage, but note that your ability to re-enroll
for coverage is generally limited to annual open enrollment (with the following
January 1 as the re-enrollment effective date); mid-year enrollment is available
only if you are covered under and lose other coverage and you contact the Merck
Benefit Service Center to re-enroll in MSD retiree coverage within 30 days of
the loss of your other coverage.
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

9



--------------------------------------------------------------------------------



 



You must pay the applicable premiums for retiree healthcare coverage beginning
on your Retiree Healthcare Commencement Date. You will receive an invoice from
Fidelity that indicates the premium due for your retiree coverage. If you fail
to pay the premium required for retiree healthcare coverage in the time and
manner specified by on the invoice, you will be deemed to have opted out of
coverage and your ability to re-enroll is limited as described above.
For purposes of determining the retiree medical and dental premiums, a Separated
Retirement Eligible Employee

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the MSD’s records (from age 40 for those subject
to the “Rule of 88”; all adjusted service for those subject to the “Rule of 92”)
as of his/her Separation Date; provided, however, that if such sum is less than
65, then the Separated Retirement Eligible Employee is deemed to have 65 points;
and     •   will pay premiums for medical coverage in accordance with the
premium schedule for the “Rule of 92” or the “Rule of 88”, as applicable, in
effect on his/her Retiree Healthcare Commencement Date, as the premium schedule
may be amended from time to time.

      To determine whether the “Rule of 92” or the “Rule of 88” applies to you
and to see the premiums applicable to those schedules, see the Reference Library
on Fidelity’s netbenefits website.

Continuation of retiree medical and dental coverages under the Special
Separation Program for Separated Retirement Eligible Employees who are not
otherwise eligible for retiree healthcare benefits is subject to the same early
forfeiture provisions applicable to separated employees as described in the
Separation Plan SPD. The forfeiture provisions will apply for the Separation Pay
Period only.
Special Separation Program – If You Are Not Eligible For Retiree Healthcare
Benefits and Have Less than 9 Years of Credited Service and You Sign the
Separation Letter
If, on your Separation Date, you are (i) a Separated Retirement Eligible
Employee who is not otherwise eligible for retiree healthcare benefits under the
terms of MSD’s medical and dental plans, (ii) have less than nine years of
Credited Service, and (iii) you sign the Separation Letter (and if a revocation
period is applicable to you, do not revoke the Separation Letter), then, under
the Special Separation Program, you will be eligible for continued medical and
dental coverage (not retiree coverage) under MSD’s medical and dental plans (as
they may be amended from time to time) for the Separation Pay Period as more
fully
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

10



--------------------------------------------------------------------------------



 



described in the Separation Plan SPD. If the Separation Pay Period is less than
six months, you may continue medical and dental coverage for six months. Your
contributions to continue such coverage will be the same as the contributions
for active employees, as they may change from time to time and will be payable
to MSD (or its designee) in the time and manner specified by MSD from time to
time. If you do not pay the required contributions to MSD (or its designee) in
the time and manner specified by MSD from time to time, your coverage will be
terminated and it will not be reinstated. Provided you have paid the required
contributions to continue coverage, at the end of the Separation Pay Period or,
if the Separation Pay Period is less than 6 months, then at the end of the
6-month period during which medical and dental coverages are provided, you may
elect to continue your coverage in accordance with COBRA for up to an additional
18 months.
Continuation of medical and dental coverages under the Special Separation
Program for Separated Retirement Eligible Employees who are not otherwise
eligible for retiree healthcare benefits is subject to the same early forfeiture
provisions applicable to separated employees as described in the Separation Plan
SPD.
Life Insurance
Whether you sign the Separation Letter or not, you will be considered a retiree
for life insurance purposes under MSD ‘s Life Insurance Plan (as it may be
amended from time to time) as of your Separation Date, with retiree coverage to
begin on the first day of the month after your Separation Date. As a retiree,
your employee group term life insurance coverage equal to 1x base pay (or 2x
base pay if you have “Old Format”) will continue at no cost to you. This amount
will reduce by 25% of the amount of your coverage starting on the first day of
the month after your Separation Date, and by an equal dollar amount on the
anniversary of that date, until the third anniversary of that date, when no
balance remains. You have the right to convert the amount by which your
insurance is reduced to an individual policy. See the Life Insurance Plan
section of the current MSD Benefits Book (and applicable summaries of material
modification) for information on conversion. If you are a retiree who is not yet
age 65 on your Separation Date, you may continue your employee group term life
insurance in excess of 1x base pay (2x if you are “Old Format”), dependent life
and/or survivor income protection (collectively “Optional Coverages”) in effect
on your Separation Date until age 65 by paying the applicable premiums in the
time and manner required by MSD. If you fail to pay the premium required to
continue your coverage in the time and manner specified by MSD, your coverage(s)
will be terminated and they will not be reinstated. If you are age 65 or older
on your Separation Date, your Optional Coverages will continue for 31 days from
your Separation Date. During this period you may convert these coverages to an
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

11



--------------------------------------------------------------------------------



 



individual policy. See the Life Insurance Plan section of the current MSD
Benefits Book (and applicable summaries of material modification) for
information on conversion.
In any event, your accidental death and dismemberment coverage ends on your
Separation Date.
The chart below is provided for your convenience to compare the medical, dental
and life insurance benefits offered under the regular plan provisions and the
Special Separation Program.

              Regular Plan   Special Separation     Provisions   Program
Medical, Dental, Prescription Drug
  If eligible for retiree healthcare benefits —you will be treated as a retiree
w/applicable contributions

If not eligible for retiree healthcare benefits –


     •     and Separation Date is on/after 1/1/2010, benefits continue until the
end of the month in which your Separation Date occurred; eligible for COBRA
afterward


     •     and Separation Date is on/before 12/31/2009, benefits continue to the
end of the month following the month in which your Separation Date occurs;
eligible for COBRA afterward
  If eligible for retiree healthcare benefits – treated as a retiree
w/applicable contributions paid by retiree
If not eligible for retiree healthcare benefits – medical and or dental benefits
continue for the Separation Pay Period (minimum 6 months), provided you pay the
applicable employee contributions in the time and manner specified by MSD (or
its designee); eligible for COBRA afterward
 
       
Basic Employee Term Life Insurance (New Format-maximum 1x base pay; Old Format
—2x base pay)
  Treated as a retiree   Treated as a retiree _ Coverage level in effect on
Separation Date reduced by 25% on the first day of the month following
Separation Date, then reduced on each anniversary of that date until coverage
amount reaches zero
 
       
Optional Employee Group Term Life, Dependent Life, Survivor Income
  Treated as a retiree — You can continue coverage at your cost up to age 65  
Treated as a retiree — You can continue coverage at your cost up to age 65
 
       
AD&D
  No coverage   No coverage

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—
As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when a Separated Retirement Eligible Employee’s
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

12



--------------------------------------------------------------------------------



 



Separation Date occurs during a performance year and whether or not the employee
signs the Separation Letter.

  •   For the performance year prior to Separation Date: Actual AIP/EIP bonuses
with respect to the performance year immediately preceding the Separated
Retirement Eligible Employee’s Separation Date may be paid to employees whose
employment terminates between January 1 and prior to the time AIP/EIP bonuses
for the prior performance year are paid for that year to other employees.     •
  For the performance year in which the Separation Date occurs: For employees
who do not sign the Separation Letter, a pro-rated actual AIP/EIP bonuses with
respect to the performance year in which the Separated Retirement Eligible
Employee’s Separation Date occurs may be paid to employees at the time AIP/EIP
bonuses are paid for that performance year to other employees. For employees who
sign the Separation Letter, a special payment in lieu of an actual AIP/EIP bonus
for the performance year in which the Separated Retirement Eligible Employee’s
Separation Date occurs is payable under this program. For executives who are
listed in the Summary Compensation Table for the most recent proxy materials
issued by Merck in connection with the annual meeting of shareholders, the
amount of payment in lieu of EIP award, if any, will be guided by the following
principles, but Merck retains complete discretion to pay more, or less, than
those amounts.     •   The Employer reserves the right to treat the payment of
AIP/EIP bonuses and/or the special payments in lieu of AIP/EIP bonuses as
supplemental wages subject to flat-rate withholding (that is, not taking into
account any exemptions).

AIP/EIP For Performance Year Prior to Separation Date
If your Separation Date occurs on or after January 1 and prior to the day
AIP/EIP bonuses for the prior performance year are paid to other MSD employees,
you will be eligible for consideration for an AIP/EIP bonus with respect to the
prior complete performance year on the same terms and conditions as other MSD
employees. Provided you are in a class of employees eligible for an AIP/EIP,
your AIP/EIP bonus, if any, will be paid to you at the same time AIP/EIP bonuses
are paid to other MSD employees or will be deferred in accordance with your
applicable deferral election for that AIP/EIP performance year, as applicable.
Eligibility for consideration for AIP/EIP bonus for the prior performance year
is not contingent upon your signing the Separation Letter.
AIP/EIP For Performance Year in which Separation Date occurs—If you do not sign
the Separation Letter
If you do not sign the Separation Letter, you will be eligible for consideration
for an AIP/EIP bonus with respect to the performance year in which your
Separation
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

13



--------------------------------------------------------------------------------



 



Date occurs on the same terms and conditions as other MSD employees who retired
during the performance year. Provided you are in a class of employees eligible
for an AIP/EIP, your AIP/EIP bonus, if any, will be paid to you at the same time
AIP/EIP bonuses are paid to other MSD employees or will be deferred in
accordance with your applicable deferral election for that AIP/EIP performance
year, as applicable.
AIP/EIP For Performance Year in which Separation Date occurs—If you sign the
Separation Letter
A special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign (and, if a
revocation period is applicable to you, do not revoke) the Separation Letter.
The special payment, if any, will be calculated based on the target bonus
applicable to you under the Annual Incentive Program/Executive Incentive Program
with respect to the current performance year and the number of full and partial
months you worked in the current performance year and is subject to adjustment
by Merck in its sole discretion based on a variety of factors, including but not
limited to your documented poor or extraordinary performance in the current
performance year. If you receive a special payment in lieu of an AIP/EIP bonus,
it will be paid to you (less applicable withholding) as soon as administratively
feasible following your Separation Date. However, if you elected to defer your
AIP/EIP bonus, that election will apply to payments made in lieu of AIP/EIP
bonus.
OTHER BENEFITS AND PROGRAMS
Stock Options, Restricted Stock Units and Performance Stock Units
Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.
Outstanding Stock Options, RSUs and PSUs
Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan.
Whether you sign the Separation Letter or not, because you are considered a
retiree under the Retirement Plan the retirement provisions applicable to stock
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

14



--------------------------------------------------------------------------------



 



options, restricted stock units and performance stock units will apply to any
outstanding incentive you hold on your Separation Date. The retirement
provisions may differ based on the grants. IT IS YOUR RESPONSIBILTY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.
Retirement Provisions
Stock Options
Generally, for outstanding annual and quarterly stock option grants made prior
to 2001, the retirement provisions are:

    Vested options: May be exercised until the earlier of (i) the day before the
5th anniversary of your Separation Date (considered your “retirement date”) or
(ii) the original expiration date.

Generally, for outstanding annual and quarterly stock option grants made during
2001 and thereafter, the retirement provisions are:

    Unvested options will vest on the original vesting date and then be
exercisable for the full term of the option, expiring on the original expiration
date. Vested options will be exercisable for then remaining term of the option,
expiring on the original expiration date.

Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.
If you are treated as retired, and later rehired, stock options that are
unexercised and outstanding on your rehire date will continue under the
retirement terms.
RSUs
Under the retirement provisions of the RSUs, your annual grants of restricted
stock units that were granted at least 6 months prior to your Separation Date,
if any, generally will vest and become distributable as if your employment with
the Employer had continued. RSUs granted within 6 months of your Separation Date
will be forfeited. See the term sheets applicable to RSUs granted to you, if
any.
PSUs
Under the retirement provisions of the PSUs, a pro rata portion of your annual
grant of performance share units that were granted to you at least 6 months
prior to your Separation Date, if any, will be payable when the distribution, if
any, with respect to the applicable performance year is made to active
employees. Performance share units, if any, granted to you within 6 months of
your
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

15



--------------------------------------------------------------------------------



 



Separation Date will lapse on your Separation Date. See the term sheets
applicable to PSUs granted to you, if any.
If you have any question about your stock options, restricted stock units or
performance stock units, you can call the Support Center at 1-866-MERCK-HD
(1-866-637-2543).
* * *
The following describes the terms and conditions of certain MSD benefit plans
and programs as they apply to employees whose employment with the Employer
terminates for any reason. For additional information, see the applicable
sections of the current MSD Benefits Book (and applicable summaries of material
modification).
Dependent Care Reimbursement Account
Your participation in the Dependent Care Reimbursement Account (“DCRA”) ends on
your Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after employment with the Employer ends)
can be reimbursed but only up to the amount actually contributed to the account.
Claims for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Financial Engines
Your eligibility to use the Financial Engines financial planning tool will end
on your Separation Date.
Financial Planning
If your Separation Date occurs on/before 12/31/2009: If you elected Financial
Planning for the 2009 plan year, you will continue in this benefit through the
remainder of the calendar year in which your Separation Date occurs. Your
remaining cost for this benefit will be deducted from your final pay check, or,
if necessary, from any Separation Pay paid pursuant to the Separation Benefits
Plan. Your Financial Planning election is irrevocable and cannot be changed. The
Financial Planning benefit has been eliminated from the Flexible Benefits
Program as of 1/1/2010.
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

16



--------------------------------------------------------------------------------



 



If your Separation Date occurs on/after 1/1/2010: Your company-paid financial
planning benefit will continue through the end of the calendar year in which
your Separation Date occurs.
Flexible Benefits Program
The Flexible Benefits Program consists of the following MSD plans and programs:
medical, dental, vision, health care and dependent care reimbursement accounts,
life insurance (including basic and optional term life, dependent term life,
survivor income and accidental death and dismemberment), long term care, long
term disability and ending 12/31/09, financial planning. Your participation in
these plans ends as described elsewhere in this communication. However, a full
month of contribution/premium for your coverage under these plans in effect on
your Separation Date may be deducted from your paycheck for the month in which
your Separation Date occurs.
Health Care Reimbursement Account
Your participation in the Health Care Reimbursement Account (“HCRA”) ends on
your Separation Date, unless you elect to continue to participate in accordance
with COBRA for the remainder of the calendar year in which your Separation Date
occurs. If you elect to continue participation in HCRA under COBRA, you must
make your required contributions on an after-tax basis. Eligible expenses
incurred while you participate in HCRA during the calendar year in which your
Separation Date occurs can be reimbursed up to your entire elected amount.
Claims incurred after your participation in HCRA ends cannot be reimbursed, no
matter how much money is left in the account. Claims for expenses incurred
during the calendar year in which your Separation Date occurs and while you are
a participant in HCRA must be submitted to Horizon Blue Cross Blue Shield by
April 15 of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Long Term Care
If you elected coverage under MSD’s Long Term Care Plan for you (or your spouse
or same-sex domestic partner), that coverage will end on your Separation Date.
However, if you want to continue coverage without interruption, you must contact
CNA (the insurer) and pay your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
1-800-528-4582.
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

17



--------------------------------------------------------------------------------



 



Long Term Disability
Your participation in the Long Term Disability Plan will end on the last day of
the month in which your Separation Date occurs. In other words, you must have
satisfied the 26-week eligibility period by the end of the month that includes
your Separation Date to be eligible for LTD benefits. If you are disabled and
receiving income replacement benefits under the Long Term Disability Plan on
your Separation Date, those benefits will continue in accordance with the terms
of the Long Term Disability Plan. However, Separation Pay paid by the Employer
under the Special Separation Program will act as an offset from benefits payable
under the Long Term Disability Plan (meaning the LTD benefits will be reduced by
Separation Pay).
Sales Incentive Plan
If you are a participant in a sales incentive plan of Merck or its subsidiaries,
including the Employer, on your Separation Date, your eligibility to be paid a
bonus, if any, will be determined under the terms and conditions of the plan in
which you are a participant.
Savings Plan
Any Separation Pay you receive under the Special Separation Program is not Base
Pay and may not be contributed to the Savings Plan. A pro-rata deduction will be
made to the Savings Plan based on the percentage of your monthly base pay you
receive for the month in which your Separation Date occurs. If you have a plan
loan and do not repay it within 45 days of your Separation Date, the loan will
be declared in default and reported as a taxable distribution to the Internal
Revenue Service.
You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if your account balance is $5,000 or less,
your account balance automatically will be distributed to you soon after your
Separation Date. If, upon reaching age 65, you have not previously elected to
receive your benefits, your account balance will be distributed to you without
regard to its amount. Review the information in the Salaried Savings Plan
section of the current MSD Benefits Book (and applicable summaries of material
modification) for additional information on Receiving a Final Distribution.
Short Term Disability
Subject to applicable state law, your participation in the Short Term Disability
Plan ends on your Separation Date. If you are disabled and are receiving income
replacement benefits under the Short Term Disability Plan on your Separation
Date, those benefits will continue in accordance with the terms of the
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

18



--------------------------------------------------------------------------------



 



plan. However, subject to state law, Separation Pay paid by the Employer under
the Special Separation Program will act as an offset from benefits payable under
the Short Term Disability Plan (meaning the STD benefits will be reduced by
Separation Pay). Where state law does not permit such offsets to be made to STD
benefits (or where the Employer in its sole and absolute discretion determines
it is easier for the Employer to administer), STD benefits will instead act as
an offset from Separation Pay paid (or payable) by the Employer under the
Special Separation Program (meaning Separation Pay will be reduced by the STD
benefits).
Travel Accident
Your coverage under the Travel Accident Insurance Plan ends on your Separation
Date.
Vacation Pay
You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse MSD for any vacation
you used prior to your Separation Date that you had not earned as of your
Separation Date. Any such amounts to be reimbursed may be deducted from any
Separation Pay paid pursuant to the Separation Benefits Plan.
Vision
Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.
* * *
The Special Separation Program described here currently is scheduled to be in
effect for Separations From Service that occur from January 1, 2009 through
December 31, 2011. MSD retains the right (to the extent permitted by law) to
amend or terminate the Special Separation Program and any benefit or plan
described in this brochure (or otherwise) at any time. However, following a
“change in control” of Merck (as defined in the Merck & Co., Inc. Change in
Control Separation Benefits Plan, as it may be amended from time to time),
certain limitations apply to MSD’s ability to amend or terminate this and other
benefit plans. In addition, an employee whose employment is terminated without
cause within two years following a “change in control” will also be entitled to
receive the retirement bridge as provided in the Merck & Co., Inc. Change in
Control Separation Benefits
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

19



--------------------------------------------------------------------------------



 



Plan. Notwithstanding the foregoing, through November 3, 2010 a “change in
control” shall include both a “Change in Control” with respect to Merck and an
“MSD Change in Control” with respect to MSD, as both terms are defined in the
Merck & Co., Inc. Separation Benefits Plan, as amended and restated as of
November 3, 2009.
While it has no current intention to do so, MSD also may extend, decrease or
enhance, the Special Separation Program in the future. If you sign and return
the Separation Letter by the Separation Letter Return Date, any later amendment
or termination will not decrease or increase the amount of Separation Pay you
are eligible to receive under the Special Separation Program.
Notwithstanding anything in the Special Separation Program to the contrary,
benefits under the Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. MSD will take any and all steps it determines are necessary, in
its sole and absolute discretion, to adjust benefits under the Special
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.
Payments made on account of separation from service are limited during the six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Special Separation Program to the
contrary, if a Covered Employee is a “Specified Employee” on his or her
Separation Date, to the extent required by Section 409A of the Internal Revenue
Code of 1986, as amended, no payments will be made during the six-month period
following termination of employment. Instead, amounts that would otherwise have
been paid during that six-month period will be accumulated and paid, without
interest, as soon as administratively feasible following the end of such
six-month period after termination of employment.
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

20



--------------------------------------------------------------------------------



 



Glossary of Definitions
As used in this document, the following terms have the following meanings.
“Credited Service” is as defined in the Retirement Plan.
“Employer” means individually and collectively, Merck Sharp & Dohme Corp., Merck
Holdings, Inc., Merck and Company Incorporated, KBI Enterprises, Inc., Rosetta
Inpharmatics LLC, Merck HDAC Research, LLC, Abmaxis, Inc., Glycofi, Inc. and
Sirna Therapeutics, Inc.
“Merck” means Merck & Co., Inc., ultimate parent of Merck Sharp & Dohme Corp.
“MSD” means Merck Sharp & Dohme Corp.
“MSD Benefits Book” means summary plan descriptions of various employee benefit
plans sponsored by MSD (formerly known as the Merck Benefits Book).
“Retirement Plan” means the Retirement Plan for Salaried Employees of MSD
“Separation Benefits Plan” means the MSD Separation Benefits Plan for Nonunion
Employees
“Separated Retirement Eligible Employees” are certain nonunionized employees of
the Employer
(1) who experience a Separation From Service ( as defined in the Separation
Benefits Plan) on or between January 1, 2009 and December 31, 2011; and
(2) who as of their last day of employment with the Employer (the “Separation
Date”) are

  •   at least age 55 and have at least 10 years of Credited Service (as defined
in the Retirement Plan) or     •   at least age 65.

Separated Retirement Eligible Employees are only those employees who are
designated by MSD as “Separated Retirement Eligible Employees.” “Separated
Retirement Eligible Employees” do not include employees who terminate employment
in any way that does not constitute a Separation From Service (as defined in
Separation Benefits Plan) as determined by MSD, including employees who resign
for any reason.
“Separation Date” means a Separated Retirement Eligible Employee’s last day of
employment with the Employer.
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

21



--------------------------------------------------------------------------------



 



“Separation Letter” means the MSD-provided letter that will describe the Special
Separation Program benefits and include a release of claims against Merck and
its subsidiaries and affiliates, including the Employer and may include such
other terms such as non-solicitation and non-competition provisions, as the MSD
determines.
“Separation Letter Return Date” is the date stated in the Separation Letter by
which Separated Retirement Eligible Employees must sign and return it to MSD.
“Separation Pay Period” is the number of full or partial workweeks for which a
Separated Retirement Eligible Employee is being paid Separation Pay.
“Special Separation Program” means the separation benefits that Separated
Retirement Eligible Employees receive if they sign (and, if a revocation period
is applicable, do not revoke) the Separation Letter.
Separated Retirement Eligible Employees
Effective as of November 3, 2009
Revised November 3, 2009

22